Citation Nr: 0613885	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2000 for the grant of a temporary total evaluation based upon 
convalescence. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from March 16, 2000, to May 
16, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to April 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

Evidentiary and procedural history 

Service medical records reflect that during the veteran's 
service in Vietnam, he suffered a severe fracture of the 
right tibia and fibula.  In an April 1969 rating decision, 
the RO granted service connection for residuals of the 
fracture, and assigned a temporary 100 percent evaluation for 
this disability under what is now 38 C.F.R. § 4.28 (2002).  A 
December 1969 rating decision reduced the evaluation assigned 
to the fracture to 30 percent.  

In March 2000, the veteran filed a claim for a temporary 
total evaluation based upon hospitalization at a VA medical 
facility from March 16 to 22, 2000.  He informed the RO that 
he was at home on crutches, and that he was temporarily 
unable to work because of his service-connected disability.  
Medical records show that he was sent home with a painkiller 
and a one-week course of antibiotics.  The course of 
treatment was unsuccessful and he was readmitted on May 17, 
2000.  On June 13, 2000, he underwent a below the knee 
amputation.  

In an October 2000 rating decision, the RO assigned a 
temporary total evaluation based upon convalescence 
(38 C.F.R. § 4.30) from May 17, 2000 to November 1, 2000.  
That rating decision denied a temporary total evaluation 
prior to May 17, 2000.  

In an October 2000 statement, the veteran indicated that his 
service-connected disability precluded employment from March 
through May 2000.  In October 2000 correspondence, the 
veteran's supervisor from the Forest Service of the United 
States Department of Agriculture informed the RO that the 
veteran was unable to work from March 16, 2000 to the present 
because of his service-connected disability.  

Thereafter, the veteran perfected an appeal regarding the 
effective date of the temporary total evaluation.  In a 
September 2001 decision, the Board denied entitlement to an 
effective date earlier than May 17, 2000, for the grant of a 
temporary evaluation based upon convalescence.  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court vacated the Board's September 2001 decision and 
remanded to allow the Board to consider entitlement to TDIU 
under 38 C.F.R. § 4.16(b) from March 16, 2000 to May 16, 
2000.  

Reasons for remand

In vacating the September 2001 Board decision, the Court 
found that given that the evidence showed that the veteran's 
service-connected disability precluded employment from March 
16, 2000 to May 16, 2000, the Board erred in failing to 
consider whether the veteran was entitled to TDIU under 
38 C.F.R. § 4.16(b).  See Court's March 2003 Memorandum 
Decision, pages 3-4.  The Court instructed the Board to 
address the question of whether the regulations that govern 
TDIU contemplate a temporary total evaluation based solely on 
temporary unemployability due to a service-connected 
disability.  Id. at pg. 4.  A review of the record reveals 
that this issue has not been adjudicated by the RO.  As such, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

A review of the record reveals that for the time period in 
question, March 16, 2000 to May 16, 2000, service connection 
was in effect for the aforementioned right leg disability, 
evaluated as 30 percent disabling and a tender callus on the 
right foot, evaluated as 10 percent disabling.  Consequently, 
the veteran did not meet the schedular criteria in 38 C.F.R. 
§ 4.16(a) (2002).  The Board notes that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, the RO should submit to the Director, 
VA Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  38 
C.F.R. § 4.16(b) (2002).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
imposed obligations on VA when adjudicating veterans' claims.  
In particular, VA must inform the claimant of information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103.  The amended duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also sets out in 
detail VA's duty to assist a claimant in the development of 
claims for VA benefits.  

In the veteran's case, it does not appear that VA has fully 
complied with the duty to notify under the VCAA.  That is, 
the record does not contain notice of the division of 
responsibilities between the veteran and VA in obtaining 
evidence necessary to substantiate his claims.  See 
Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to  
the notice required under the VCAA, this may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The RO should refer this case to the 
Director of the Compensation and Pension 
Service for a determination as to whether 
the veteran is entitled to TDIU in 
accordance with the provisions of 38 
C.F.R. § 4.16(b) (2002) for the period 
March 16 to May 16, 2000.  

3.  If the benefits sought remain denied, 
the RO should issue a supplemental 
statement of the case in accordance with 
the applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




